PER CURIAM.
Adeline Uwazih appeals the district court’s order dismissing her diversity-based personal injury suit for lack of jurisdiction. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Uwazih v. Schierwagen, No. CA-01-1369-A (E.D. Va. filed June 18, 2002; entered June 19, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court *397and argument would not aid the decisional process.

AFFIRMED.